Citation Nr: 1118996	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974, with subsequent duty in the Mississippi Army National Guard from February 1974 to February 1982.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the benefits sought on appeal.  The RO in Jackson, Mississippi currently has jurisdiction over the matter.

The issues on appeal were previously denied by the Board in a December 2008 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Memorandum Decision, the Court vacated the December 2008 Board decision and remanded the matter back to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record following its return to the Board from the Court discloses a need for development prior to further appellate review.  Specifically, additional development is required in order to comply with the directives of the June 2010 Memorandum  Decision.  In its decision, the Court determined that an August 2007 VA examination, upon which the Board relied in its December 2008 decision, is inadequate because the examiner failed to include an appropriate rationale for the negative nexus opinion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Court determined that the rationale provided to support the negative nexus opinion reached was confusing because while stating that the Veteran's hearing loss is "not one associated with noise exposure," the examiner also stated that the hearing loss is "a mixed hearing loss of unknown nature."  The Court found that it was unclear how the examiner could have ruled out noise exposure as a cause for the Veteran's hearing loss if the hearing loss is of an unknown nature.  As such, a new examination containing an adequate rationale must be obtained.  Additionally, pursuant to other discussion employed by the Court in the Memorandum Decision, the examiner should also address the lay evidence of record and the Veteran's contentions of a continuity of symptomatology since service so that the Board may undertake an adequate analysis of these issues when the case returns. 

Accordingly, the case is REMANDED for the following action:
 
1.  Afford the Veteran an audiological VA examination with an appropriate specialist to ascertain the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner's report must reflect consideration of the appellant's documented medical history and assertions, to include his statements that he first began experiencing symptoms of these conditions while on active duty.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed disorders are related to his period of military service.  The examiner must specifically address the appellant's statements relating his conditions to service, as well as his claims that he has experienced a continuity of symptomatolgy since service.

If the examiner concludes that current conditions did not begin during military service, or are not related to military service, an explanation should be provided for why the appellant's statements regarding onset in service and continuity of symptoms thereafter are inaccurate. Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinion(s).  The examiner should also specifically discuss the August 2007 VA examination findings in rendering the report.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In this regard, the examiner should consider the Court's rejection of the August 2007 opinion due to the confusing rationale provided, and should take care to offer a clear explanation for all conclusions reached.  

2.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R.  3.158, 3.655 (2010).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



